 





ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made and effective as of February
12, 2018 (the “Effective Date”) and is entered into by and between BLOCESPACE
INC. (f/k/a Cryptoespace Inc.) (the “Assignor”) and MARATHON CRYPTO MINING, INC.
(the “Assignee”);

 

WHEREAS Assignor is a party to a lease agreement with 9349-0001 Quebec Inc. (the
“Landlord”) entered into on November 12, 2017 for the premises located at 460
Robinson South, Granby, Quebec J2G-7N6 (the “Lease”);

 

WHEREAS Assignor desires to assign the Lease and all of its rights, interests
and obligations thereunder to the Assignee, and Assignee is willing to accept
the Lease and all of Assignor’s rights, interests and obligations thereunder;

 

WHEREAS the Landlord has offered its consent to Assignor to assign the Lease to
Assignee;

 

NOW THEREFORE, in in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged the parties hereto
hereby agree as follows:

 

1. The preamble recited hereinabove shall form an integral part of this
Assignment and Assumption Agreement.     2. The Assignor hereby irrevocably
assigns and transfers to the Assignee as of the Effective Date, its entire
right, title and interest in the Lease, attached hereto in Schedule A (the
“Assignment”).     3. The Assignee hereby accepts, as of the Effective Date, the
Assignment and, for the benefit of the Assignor, expressly assumes and agrees to
hereafter perform all of the terms, covenants, conditions and obligations of
Assignor under the Lease, as though it were originally a party to the Lease.    
4. The Assignee represents and warrants that it is legally authorized to enter
into this Assignment and Assumption Agreement.     5. The Assignor represents
and warrants that (a) it is legally authorized to enter into this Assignment and
Assumption Agreement and (b) it has received the prior consent of the Landlord
and can assign the Lease, pursuant to the terms therein.     6. This Assignment
and Assumption Agreement shall bind and inure to the benefits of the parties
hereto and their respective successors and assigns.     7. All prior
negotiations, considerations, representations, understandings and agreements
between Assignor and Assignee regarding this assignment are merged within this
Assignment and Assumption Agreement, which alone fully and completely sets forth
the understanding of the parties. This Assignment and Assumption Agreement may
not be changed, modified or altered except by an agreement in writing signed by
the parties hereto.     8. This Agreement and other documents delivered pursuant
hereto and the legal relations between the parties shall be governed and
construed in accordance with the laws of the province of Quebec. It is the
express wish of the parties that this agreement be drawn up and executed in
English. Les parties conviennent que la présente convention soit rédigée et
signée en anglais

 

[Signature Page Follows]



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized signatories.

 



  BLOCTECHNOLOGIES CANADA INC.         Per /s/ Robert Mincoff    Name: Robert
Mincoff   Title: President         MARATHON PATENT GROUP INC.         Per /s/
 Merrick Okamoto    Name: Merrick Okamoto   Title: CEO 

 

The lease agreement by and between Blocespace Inc. (f/k/a Cryptoespace Inc.)
(the “Tenant”) and 9349-0001 Quebec Inc. (the “Landlord”) entered into on
November 12, 2017 for premises located at 460 Robinson South, Granby, Quebec
J2G-7N6.

 

 

 

 



